Exhibit 10.1

LOAN AGREEMENT

Senior Subordinated Promissory Note
Series I

$1,400,000.00

MADE BY AND BETWEEN

STAR BUFFET, INC.,
a Delaware corporation

AND

ROBERT E. WHEATON &
SUZANNE H. WHEATON,

Dated as of June 15, 2007


--------------------------------------------------------------------------------


LOAN AGREEMENT

BY THIS AGREEMENT made and entered into as of the 15th day of June, 2007, STAR
BUFFET, INC., a Delaware corporation, whose address is 1312 N. Scottsdale Road,
Scottsdale, Arizona 85257 (hereinafter severally and collectively called
“Borrower”), and ROBERT E. WHEATON & SUZANNE H. WHEATON, whose address is 4716
East Valley Vista Lane, Paradise Valley, Arizona 85253 (hereinafter called
“Lender”), for and in consideration of the recitals and mutual promises
contained herein, confirm and agree as follows:

SECTION 1.         RECITALS

1.0           Loan.  Borrower has applied to Lender for a term loan in the
amount of ONE MILLION FOUR HUNDRED THOUSAND AND NO/100THS DOLLARS
($1,400,000.00), upon the terms, conditions and provisions set forth herein, for
the sole purpose of providing working capital for Borrower in the ordinary
course of business.

SECTION 2.         DEFINITIONS

1.0           Defined Terms.  As used herein, the following capitalized terms
shall have the meanings specified below, unless the context otherwise requires.

( )            Adjusted Tangible Net Worth.  Tangible net worth plus
subordinated debt, determined in accordance with GAAP, plus the amount of any
reductions in tangible net worth for non-cash charges required under Financial
Accounting Standard 144 and reserves for notes receivable.

( )            Advance.  Omitted.

( )            Affiliate.  Any person or entity (i) that directly or indirectly
controls, or is controlled by, or is under common control with, Borrower; (ii)
that directly or indirectly beneficially owns or holds five percent (5%) or more
of any class of voting stock of or membership in Borrower; (iii) five percent
(5%) or more of the voting stock of or membership in which entity is directly or
indirectly beneficially owned or held by Borrower; (iv) that is an officer,
director or manager of Borrower; (v) of which another Affiliate is an officer,
director or manager; or (vi) who is related by blood, adoption, or marriage to
another Affiliate.  The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, by
contract, or otherwise.

( )            Business Day.  Any day other than a Saturday, Sunday, public
holiday, or other day when commercial banks in Arizona are authorized or
required to close.

( )            Capital Expenditures.  For a period, any expenditures of money
during such period for the lease, purchase or construction of assets that are
capitalized on Borrower’s balance sheet.

1


--------------------------------------------------------------------------------


(a)           Closing.  The satisfaction of all of the conditions precedent set
forth in SECTION 5 hereof and the consummation of all of the loan transactions
contemplated by this Loan Agreement.

( )            Closing Date.  The date, on or before June 15, 2007, on which the
Closing occurs.

( )            Commitment.  As defined in Paragraph 3.1 hereof.

( )            Compliance Certificate. A certification of compliance in the form
attached hereto as Exhibit “A.”

( )            CPLTD.  The amount of principal payments on long term debt and
the amount of capitalized leases that are to be paid within one year.

( )            Disbursement Account.  Omitted.

( )            EBITDA.  Pretax earnings from continuing operations plus interest
expense, depreciation and amortization, impairment of long-lived assets and
reserves for notes receivable, computed and calculated in accordance with GAAP
calculated on a rolling four (4) quarter basis.

( )            Environmental Law.  Any federal, state or local statute,
ordinance, or regulation pertaining to health, industrial hygiene, or the
environment, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C.
Section 9601, et seq. (“CERCLA”); the Resource Conservation and Recovery Act of
1976, 42 U.S.C. Section 6901, et seq. (“RCRA”); and the Arizona Environmental
Quality Act, Title 49, Arizona Revised Statutes, and all rules adopted and
guidelines promulgated pursuant to the foregoing.

( )            ERISA.  The Employee Retirement Income Security Act of 1974, as
amended and as in effect from time to time.

(b)           Event of Default.  As defined in Paragraph 1.0 hereof.

( )            Facility.  Any real property and improvements owned or occupied
by Borrower in the conduct of its business. 

( )            Fixed Charge Coverage.  The ratio of (a) EBITDA, less cash taxes
and maintenance Capital Expenditures plus rent expense, to (b) CPLTD, plus
interest expense plus rent expense calculated on a rolling four (4) quarter
basis.

( )            GAAP.  Those generally accepted accounting principles and
practices that are recognized as such by the American Institute of Certified
Public Accountants acting through its Accounting Principles Board or by the
Financial Accounting Standards Board or through other appropriate boards or
committees thereof and which are consistently applied for all periods after the
date thereof so as to properly reflect the financial condition, and the results
of operations and changes in the financial position, of Borrower.

2


--------------------------------------------------------------------------------


( )            Hazardous Substance:  Includes:

( )                                     those substances included within the
definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” or “solid waste” in CERCLA, RCRA, and the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801, et seq., and in the regulations
promulgated pursuant thereto;

( )                                     those substances defined as “hazardous
substances” in A.R.S. Section 49-201 and in rules adopted or guidelines
promulgated pursuant thereto;

( )                                     those substances listed in the United
States Department of Transportation Table (49 CFR 172.101 and amendments
thereto) or by the Environmental Protection Agency as hazardous substances (40
CFR Part 302 and amendments thereto); and

( )                                     all other substances, materials and
wastes that are, or that become, regulated under, or that are classified as
hazardous or toxic under, any Environmental Law.

( )            Indebtedness.  The total outstanding indebtedness owed Lender by
Borrower under or in connection with the Loan, including principal and interest
accrued but not previously paid.

( )            Lien.  Any lien, mortgage, security interest, tax lien, pledge,
encumbrance, conditional sale or title retention arrangement, or any other
interest in property designed to secure the payment of any indebtedness or
performance of any obligation, whether arising by agreement or under any statute
or law, or otherwise.

( )            Loan Documents.  This Agreement, the Note and all other documents
now or hereafter executed or delivered in connection with the Loan.

(c)           Loan.  As defined in Paragraph 1.0 hereof.

( )            Long Term Debt.  Financing that has a maturity of greater than
one year.

(y)           Maintenance Capital.  Expenditures defined by GAAP to be
capitalized that are necessary to maintain the operations of the existing
restaurants.

(z)            Material Adverse Effect.  Any event or condition that either
(i) would have a material adverse effect upon the validity, performance or
enforceability of this Agreement, or any of the other Loan Documents, (ii) is
material and adverse to the properties, financial condition, credit or business
operations and prospects of Borrower or any Subsidiary, (iii) would impair the
ability of Borrower to fulfill its obligations under this Agreement, or any of
the other Loan Documents, or (iv) causes an Event of Default or an event or
condition that with notice or lapse of time or both, would become an Event of
Default.

3


--------------------------------------------------------------------------------


( )            Termination Date.  Shall mean June 5, 2012; provided, however,
upon the request of Borrower, such date may be extended in writing by Lender in
its sole and absolute discretion.

(d)           Note.  As defined in Paragraph 2.0 hereof.

( )            Obligations.  Any and all of the representations, warranties,
covenants and other obligations made or undertaken by Borrower in this Agreement
or in any of the other Loan Documents.

( )            PBGC.  The Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

( )            Permitted Liens.  (i) Liens granted to Lender; (ii) existing
Liens approved by Lender and listed on Exhibit “B” hereto, (iii) future Liens
approved in writing by Lender in its sole discretion; (iv) Liens for taxes,
assessments and other governmental charges that are not past due or delinquent;
(v) Liens imposed by law, such as mechanics’ liens, arising in the ordinary
course of business and that secure payments not yet due; (vi) Mortgage Liens
secured by a Facility where Lender has been notified in writing in advance of
such lien being recorded; and (vii) Liens on other assets to the extent that
such Liens secure financing for the acquisition of that asset.

( )            Plan.  Each pension, profit sharing, stock bonus, thrift,
savings, and employee stock ownership plan established or maintained, or to
which contributions have been made, by Borrower or any trade or business which
together with Borrower would be treated as a single employer under ERISA.

( )            Primary Lender.  M&I Marshall & Ilsley Bank.

( )            SEC.  The United States Security and Exchange Commission.

( )            Subsidiary.  Any corporation fifty percent (50%) or more of which
is owned, directly or indirectly, by Borrower.

( )            Total Funded Debt.  All financings, capitalized lease obligations
and outstanding letters of credit.

(kk)         Total Funded Debt to EBITDA.  The ratio Total Funded Debt to EBITDA
calculated on a rolling four (4) quarter basis.

2.0           Other Terms.  All accounting and financial terms used and not
otherwise defined in this Agreement shall have the meanings accorded them under
GAAP.

SECTION 3.         LOAN

1.0           Loan.  Subject to the conditions herein set forth, Lender agrees
to loan to or for the benefit of Borrower, and Borrower agrees to borrow, in the
manner and upon the terms and conditions herein expressed, amounts that shall
not exceed at any time the Commitment (the “Loan”).  The “Commitment” shall be
the principal sum of $1,400,000.00.

4


--------------------------------------------------------------------------------


2.0           Note.  The Loan shall be evidenced by a promissory note of
Borrower, executed and delivered simultaneously with the execution of this
Agreement, in the amount of the $1,400,000.00 payable to Lender upon the terms
and conditions contained therein (the “Note”).

3.0           Advances.  Omitted.

4.0           Readvances.  Omitted.

5.0           Other Disbursements by Lender.  Lender, from time to time in its
sole discretion, may make disbursements in payment of interest accrued and
payable upon the Loan and any charges and expenses that are the obligation of
Borrower under this Agreement or any of the other Loan Documents and any charges
or matters necessary to cure any Event of Default, all of which shall be added
to and be part of the Indebtedness.

6.0           Repayment.  Borrower, from time to time, may repay the Loan in
whole or in part at any time, without penalty, provided that any repayment
complies with terms then in effect between borrow and Primary Lender.  Borrower
shall immediately repay to Lender, from time to time, an amount equal to any
amount by which the outstanding principal balance of the Loan exceeds the
Commitment.

7.0           Termination.  The entire outstanding principal balance, all
accrued and unpaid interest, and all other sums payable in connection with the
Loan shall be due and payable on that date.

8.0           Application of Payments.  So long as no Event of Default exists,
all payments shall be applied first to the payment of any costs, fees and other
charges incurred in connection with the Loan, next to the payment of any accrued
interest and then to the reduction of the principal balance.  Upon the
occurrence and during the continuation of any Event of Default, all payments
shall be applied by Lender to the Indebtedness and Obligations in such order and
manner as Lender shall determine in its sole and absolute discretion.  All
payments shall be applied to the Indebtedness and Obligations only when received
in immediately available funds.

9.0           Prior Performance.  Although Lender shall have no obligation to
make any Advance unless and until all of the requirements and conditions
precedent set forth herein have been satisfied, Lender, at its sole discretion,
may make any Advance prior to that time without waiving or releasing any of the
requirements or conditions precedent of this Agreement; Borrower shall continue
to be strictly obligated to perform, and shall be subject to, all such
requirements and conditions notwithstanding any such disbursement.

10.0         Right to Advance.  Omitted.

SECTION 4.         LOAN FEE

1.0           Loan Fee.  Omitted.

2.0           Commitment Fee.  Omitted.

5


--------------------------------------------------------------------------------


SECTION 5.         CONDITIONS PRECEDENT FOR CLOSING

The obligation of Lender to make the Loan, and to make any Advance at Closing,
is subject to the following express conditions precedent, all of which shall
have been satisfied prior to Closing:

1.0           Documents Required.  Borrower shall have executed (or obtained the
execution or issuing of) and delivered to Lender the following documents, all in
form satisfactory to Lender:

( )            This Agreement

( )            The Note

2.0           Loan Fee.  Omitted.

3.0           Items Required.  Borrower, at its expense, shall have obtained and
delivered to Lender the following items, all of which shall be in form and
content satisfactory to Lender and shall be subject to approval in writing by
Lender:

( )            A copy of the articles of incorporation and bylaws of Borrower
and each Subsidiary, including all amendment thereto, certified by the secretary
of Borrower or each Subsidiary, as appropriate, as being true, complete and
correct as of the date of certification.

( )            Certificates of good standing for Borrower and each Subsidiary
issued by the Secretary of State of the state of incorporation of that
corporation.

( )            Resolutions of Borrower approving the execution, delivery and
performance of this Agreement and the other Loan Documents and the transaction
contemplated thereby, duly adopted by Borrower’s board of directors and
accompanied by a certificate of the Secretary of Borrower stating that such
resolutions are true and correct and are in full force and effect.

( )            A signed certificate of the secretary of Borrower which shall
certify the names of the officers of Borrower authorized to sign each of the
Loan Documents, together with the true signature of each such officer.

4.0           Representative and Warranties True.  All representations and
warranties by Borrower shall remain true and correct in all material respects
and all agreements that Borrower is to have performed or complied with by the
date hereof shall have been performed or complied with.

5.0           No Default.  No Event of Default exists, and no event has occurred
and no condition exists that, after notice or lapse of time, or both, would
constitute an Event of Default.

SECTION 6.         ADDITIONAL CONDITIONS

The obligation of Lender to make the Loan shall be subject to the following
additional conditions precedent, all of which shall have been satisfied and
remain satisfied at the time of each Advance of the Loan:

6


--------------------------------------------------------------------------------


1.2           Prior Conditions.  All of the conditions precedent provided in
SECTION 5 hereof shall have been satisfied.

2.0           Request for Advance.  Omitted.

3.0           Representatives and Warranties True.  All representations and
warranties by Borrower shall remain true and correct in all material respects
and all agreements that Borrower is to have performed or complied with by the
date of the requested Advance shall have been performed or complied with.

4.0           No Default.  No Event of Default exists, and no event has occurred
and no condition exists that, after notice or lapse of time, or both, would
constitute an Event of Default.

SECTION 7.         REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as follows:

1.0           Recitals True.  The recitals appearing in this Agreement are true
and correct.

2.0           Organization and Good Standing.  Borrower and each Subsidiary is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation and is qualified to do business and is in good
standing in each state in which the nature of its business and property makes
such qualification necessary or appropriate.

3.0           Power and Authority.  Borrower and each Subsidiary has full power
and authority to own its properties and assets and to carry on its business as
now being conducted.  Borrower has full power and authority to execute, deliver
and perform this Agreement and the other Loan Documents to which Borrower is a
party.

4.0           Authorization.  Borrower is fully authorized and permitted to
enter into this Agreement, to execute any and all documentation required herein,
to borrow the amounts contemplated herein upon the terms set forth herein, and
to perform the terms of this Agreement.

5.0           No Breach or Default as to Borrower.  The execution, delivery and
performance by Borrower of this Agreement and the other Loan Documents to which
it is a party will not conflict with or result in a default under:  (i) any law,
rule or regulation applicable to Borrower, (ii) the organizational documents of
Borrower, or (iii) the terms, conditions or provisions of any agreement or
instrument under which Borrower is a party or is obligated.

6.0           Enforceable Obligations.  This Agreement and each of the other
Loan Documents to which Borrower is a party are valid and binding legal
obligations of Borrower and each is enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.

7.0           No Liens.  Except for Permitted Liens, all of the properties and
assets of Borrower and its Subsidiaries are free and clear of all Liens and
other adverse claims of any nature, and such corporations have good and
marketable title to such properties and assets.

7


--------------------------------------------------------------------------------


8.0           No Adverse Proceedings.  No actions, suits or proceedings are
pending or, to the knowledge of Borrower, threatened against Borrower or any
Subsidiary that could result in a Material Adverse Effect.  Neither Borrower nor
any Subsidiary is in default with respect to any order, writ, injunction or
decree, of any court, governmental department, commission, board, agency or
official, which default could result in a Material Adverse Effect.  No actions,
suits or proceedings are pending or threatened against Borrower or any
Subsidiary other than as set forth in Exhibit ”C.”

9.0           Licenses; Permits; Agreements.  Borrower and its Subsidiaries have
obtained, and there remains in full force and effect, all licenses, permits,
rights, approvals and agreements necessary or appropriate for the operation of
their respective businesses.  Neither Borrower nor any Subsidiary is in default
under any material agreement to which it is a party or by which it or any of its
properties is bound.

10.0         Compliance with Laws.  Borrower and each of its Subsidiaries are in
compliance with all material laws, rules, regulations, orders and decrees that
are applicable to Borrower or any Subsidiary, or its or their properties.

11.0         No Violation of Environmental Laws.  To the best of their
respective knowledge, neither Borrower nor any Subsidiary, nor any Facility
owned by them or any Affiliate thereof, is in violation of any Environmental Law
and neither Borrower or any Subsidiary, nor any Facility owned by them or any
Affiliate thereof is subject to any existing, pending or, to the best of their
respective knowledge, threatened investigation by any federal, state or local
governmental authority under or in connection with any Environmental Law. 
Borrower has not obtained as the result of the requirements of any Environmental
Law, and is not required by any Environmental Law to obtain, any permit or
license to construct or use any improvements, fixtures or equipment that are a
part of, or are located on, any Facility or to operate any business that is
being conducted or intended to be conducted on any Facility.  Borrower has not
caused or permitted the Release of, or has any knowledge of the Release or
presence of, any Hazardous Substance on any Facility or the migration of any
Hazardous Substance from or to any other property adjacent to, or in the
vicinity of, any Facility.  Borrower’s prior and present use of each Facility
has not resulted in, and its future use of each Facility will not result in, the
Release of any Hazardous Substance on the Facility.

12.0         Statements Correct.  All financial statements, profit and loss
statements, statements as to ownership and other statements or reports
previously or hereafter given to Lender by or on behalf of Borrower and its
Subsidiaries are and shall be true, complete and correct in all material
respects as of the date thereof.  There has been no change since the latest
financial statements of Borrower and its Subsidiaries given to Lender that could
have a Material Adverse Effect.  There is no material fact that Borrower has not
disclosed to Lender that would have a Material Adverse Effect.

13.0         Tax Returns Filed.  Borrower and its Subsidiaries have properly
prepared, executed and filed (unless an extension of time has been granted by
the proper authorities) all federal, state and local tax returns required by law
and has paid all of its respective current obligations before delinquent,
including all federal, state and local taxes and all other payments required
under federal, state or local law.

14.0         No Margin Security.  Borrower does not own any “margin security” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System except

8


--------------------------------------------------------------------------------


amounts thereof that do not and will not in the aggregate constitute a
substantial part of Borrower’s assets.

15.0         ERISA Compliance.  Borrower is in compliance in all material
respects with all applicable provisions of ERISA.  Neither a “reportable event”
as defined in ERISA nor a “prohibited transaction” as set forth in ERISA or in
the Internal Revenue Code has occurred and is continuing with respect to any
Plan.  No notice of intent to terminate a Plan has been filed nor has any Plan
been terminated; no circumstances exist that constitute grounds under ERISA
entitling PBGC to institute proceedings to terminate, or appoint a trustee to
administer, a Plan, nor has the PBGC instituted any such proceedings.  Borrower
is not a party to, and has no employees who are covered by, a multi-employer
pension or benefit plan.  Borrower has met its minimum funding requirements
under ERISA with respect to each Plan and the present value of all vested
benefits under each Plan did not exceed the fair market value of all Plan assets
allocable to such benefits, as determined on the most recent valuation date of
ERISA for calculating the potential liability of Borrower to the PBGC or the
Plan under ERISA.  Borrower has not incurred any liability to the PBGC under
ERISA.

16.0         Principal Office.  The principal office of Borrower is at
Borrower’s address at 1312 North Scottsdale Road, Scottsdale, Arizona 85257. 
Borrower maintains its principal books and records at that address.

17.0         Subsidiaries.  Borrower does have Subsidiaries.

18.0         Affirmation.  Each request by Borrower for an Advance shall
constitute an affirmation on the part of Borrower that the representations and
warranties contained herein are true and correct in all material respects as of
the time of such request and that the conditions precedent for that Advance have
been satisfied.

19.0         Survival.  All representations and warranties made herein shall
survive the execution of this Agreement, all Advances, and the execution and
delivery of all other Loan Documents, so long as Lender has any commitment to
lend to Borrower hereunder and until the Indebtedness has been fully paid and
all of the Obligations have been fully performed.

SECTION 8.         AFFIRMATIVE COVENANTS

Until the Indebtedness as been fully paid and all of the Obligations have been
fully performed:

1.0           No Change in Documents.  Borrower shall, and shall cause each of
its Subsidiaries to, maintain its corporate existence with no material
amendments or changes in its organizational documents without the prior written
approval of the Lender, which consent shall not be unreasonably withheld.

2.0           Licenses, Permits; Agreements.  Borrower shall, and shall cause
each of its Subsidiaries, to comply with and maintain in full force and effect
all licenses, permits, rights, approvals and agreements necessary or desirable
to conduct its business and to comply with its obligations under this Agreement
and the other Loan Documents.

9


--------------------------------------------------------------------------------


3.0           Maintain Business.  Borrower shall, and shall cause each of its
Subsidiaries, to act prudently and in accordance with customary industry
standards in managing and operating its properties, assets and business. 
Borrower shall, and shall cause each of its Subsidiaries, to keep all of its
properties in good condition and repair (subject to ordinary wear and tear) and
shall make all needed and proper repairs and improvements to its properties in
order to properly conduct its business.

4.0           Comply With Laws.  Borrower shall comply in all material respects
with all applicable laws, including without limitation, all applicable
Environmental Laws.  Borrower will not, and will not permit any third party to,
use, generate, manufacture, produce, store, or Release on, under or about any
Facility, or transfer to or from any Facility, any Hazardous Substance except in
compliance with all applicable Environmental Laws.

5.0           Management.  Borrower shall, and shall cause each of its
Subsidiaries, to at all times hire and retain executive and management personnel
adequate for the proper management, supervision and conduct of its business,
operations and properties.

6.0           Maintain Insurance.  Borrower shall at all times maintain
insurance with responsible and reputable insurers in such amounts and against
such risks as may from time to time be required by Lender, but in all events in
such amounts and against such risks, including public liability, property damage
and worker’s compensation insurance, as is usually carried by companies engaged
in similar business and owning properties in the same general areas in which
Borrower operates.

7.0           Loan Payments.  Borrower shall make all payments of interest and
principal on the Loan and shall keep and comply with all terms, conditions and
provisions of the Loan Documents.

8.0           Pay Obligations.  Borrower shall pay all of its current
obligations before they become delinquent, including all federal, state and
local taxes, assessments, levies and governmental charges and all other payments
required under any federal, state or local law.

9.0           Statements and Reports.  Borrower shall maintain a standard,
modern system of accounting that reflects the application of GAAP, consistently
applied, and shall furnish to Lender the following:

( )            Omitted.

( )            Omitted.

( )            Omitted.

( )            Omitted.

( )            Omitted.

( )            Omitted.

10


--------------------------------------------------------------------------------


10.0         Records.  Borrower shall maintain, in a safe place, proper and
accurate books, ledgers, correspondence and other records relating to its
operations and business affairs.

11.0         No Margin Security.  Borrower shall not use any proceeds of the
Loan, or any proceeds of any other or future loan from Lender to Borrower,
directly or indirectly, to purchase or carry any “margin security” as that term
is defined in Regulation U of the Board of Governors of the Federal Reserve
System or to reduce or retire any indebtedness undertaken for such purposes
within the meaning of said Regulation U, and will not use such proceeds in a
manner that would cause Borrower to be in violation of Regulation G, T, or X of
such Board, nor use such proceeds for any purpose not permitted by Section 7 of
the Securities Exchange Act of 1934, as amended, or any of the rules or
regulations respecting the extensions of credit promulgated thereunder.

12.0         Further Assurance.  Borrower shall execute and deliver such
additional documents and do such other acts as Lender may reasonably require in
connection with this Loan.

SECTION 9.         NEGATIVE COVENANTS

Until the Indebtedness as been fully paid and all of the Obligations have been
fully performed, without receiving the prior written consent of Lender, Borrower
shall not, and shall not permit any Subsidiary to:

1.0           Incur Debt.  Become or remain obligated either directly or as a
guarantor or surety for any indebtedness for borrowed money or for any
indebtedness incurred in connection with the acquisition of any property, real
or personal, tangible or intangible, except:

( )            Indebtedness to Primary Lender;

( )            Indebtedness to Lender;

( )            Indebtedness secured by Permitted Liens;

( )            Current liabilities for taxes and assessments incurred in the
ordinary course of business; unsecured trade, utility or non-extraordinary
accounts payable arising in the ordinary course of its business;

( )            Real estate debt in connection with the purchase of restaurant
properties.

2.0           Negative Pledge.  Create or permit to be created or exist any Lien
on any of its property or assets which it now owns or hereafter acquires except
Permitted Liens.

3.0           Loans.  Make any loan, advance, extension of credit, or gift to
any person or entity except items not to exceed $10,000.00 in the aggregate for
Borrower and all Subsidiaries in any fiscal year.

4.0           Investments.  Omitted.

5.0           Dissolution; Management Change.  Dissolve or liquidate, or merge
or consolidate with or into any other entity; sell, transfer, lease or otherwise
dispose of all or any substantial

11


--------------------------------------------------------------------------------


part of its property, assets or business; or, turn over the management or
operation of its property, assets or business to any other person, firm or
corporation or make any other material change in its management or operations.

6.0           Fiscal Year.  Change the times of commencement or termination of
its fiscal year or other accounting periods; or change its methods of accounting
other than to conform to GAAP.

7.0           Guarantees.  Guarantee, directly or indirectly, or otherwise
become contingently liable or obligated for, any indebtedness or obligation of
any other person or entity except for the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection.

8.0           Dividends.  Omitted.

9.0           Acquisitions.  Omitted.

10.0         Nature of Business.  Engage in any line of business materially
different from that in which it is presently engaged, or purchase, lease or
otherwise acquire assets not related to the operation of its business.

11.0         Capital Expenditures.  Omitted.

12.0         Salaries.  Pay excessive or unreasonable salaries, bonuses,
commissions or other compensation; or increase the salary, bonus, commissions or
other compensation of any director, officer, or consultant, or any member of
their families, by more than 20% in any one fiscal year, either individually or
in the aggregate for all such persons.

13.0         Financial Covenants.  For Borrower and its Subsidiaries, on a
combined basis, as determined as of end of each fiscal quarter from the
financial statements included in Borrower’s Form 10K and Form 10-Qs filed with
the SEC, permit:

( )            Adjusted Tangible Net Worth to be less than $17,000,000.00.

( )            The ratio of Total Funded Debt to EBITDA to be greater than 2.75
to 1.0.

( )            The Fixed Charge Coverage to exceed 1.00 to 1.00.

All computations made to determine compliance with the requirements contained in
this paragraph shall be made in accordance with GAAP and shall be certified as
true and correct by Borrower.

SECTION 10.       WAIVER

1.0           Notice Waivers.  Borrower waives presentment, demand, protest and
notices of protest, nonpayment, partial payment and all other notices and
formalities except as expressly called for in this Agreement or in the Note. 
Borrower consents to and waives notice of: (i) the granting of indulgences or
extensions of time of payment, (ii) the taking or releasing of security, and
(iii) the addition or release of persons who may be or become primarily or
secondarily liable

12


--------------------------------------------------------------------------------


on or with respect to the Indebtedness or any part thereof, and all in such
manner and at such time as Lender may deem advisable.

2.0           No Waivers By Lender.  No delay or omission by Lender in
exercising any right, power or remedy hereunder, and no indulgence given to
Borrower, with respect to any term, condition or provision set forth herein,
shall impair any right, power or remedy of Lender under this Agreement, or be
construed as a waiver by Lender of, or acquiescence in, any Event of Default. 
Likewise, no such delay, omission or indulgence by Lender shall be construed as
a variation or waiver of any of the terms, conditions or provisions of this
Agreement.  Any actual waiver by Lender of any Event of Default shall not be a
waiver of any other prior or subsequent Event of Default or of the same Event of
Default after notice to Borrower demanding strict performance.

SECTION 11.       DEFAULT

1.0           Events of Default.  The occurrence of any of the following events
or conditions shall constitute an “Event of Default” under this Agreement:

( )            Any failure to pay any interest or principal or any other part of
the Indebtedness when the same becomes due and payable.

(a)           Any failure or neglect to perform or observe any of the terms,
provisions, conditions or covenants of this Agreement or any other Loan
Document, other than those referred to in the other provisions of this
Paragraph 1.0, and such failure or neglect either (i) cannot be remedied,  (ii)
can be remedied within fifteen (15) days by prompt and diligent action, but it
continues unremedied for a period of fifteen (15) days after notice thereof to
Borrower, or (iii) can be remedied, although not within fifteen (15) days even
by prompt and diligent action, but such remedy is not commenced within fifteen
(15) days after notice thereof to Borrower or is not diligently prosecuted to
completion within a total of thirty (30) days from the date of such notice.

( )            Any warranty, representation or statement contained in this
Agreement, in the Note, in any other Loan Document, or made or furnished to
Lender by or on behalf of Borrower that shall be or shall prove to have been
false or misleading in any material respect as of the time made or furnished.

( )            The filing by Borrower or any Subsidiary of any proceeding under
the federal bankruptcy laws now or hereafter existing or any other similar
statute now or hereafter in effect; or the entry of an order for relief under
such laws with respect to Borrower or any Subsidiary.

(b)           The commencement of any proceeding described in subparagraph 4.0(
)above against Borrower or any Subsidiary unless dismissal of such proceeding is
promptly sought and diligently prosecuted and such proceeding is in fact
dismissed within sixty (60) days from the date of such commencement; the
acquiescence by Borrower or such Subsidiary to such proceedings; or the
appointment of a receiver, trustee, custodian or conservator for all or any part
of the assets of Borrower or any Subsidiary.

13


--------------------------------------------------------------------------------


( )            The insolvency of Borrower or any Subsidiary; or the execution by
Borrower or any Subsidiary of an assignment for the benefit of creditors; or the
convening by Borrower or any Subsidiary of a meeting of its creditors, or any
class thereof, for purposes of affecting a moratorium upon or extension or
composition of its debts; or the failure of Borrower or any Subsidiary to pay
its debts as they mature; or if Borrower or any Subsidiary is generally not
paying its debts as they mature.

( )            The admission in writing by Borrower or any Subsidiary that it is
unable to pay its debts as they mature or that it is generally not paying its
debts as they mature.

( )            The liquidation, termination or dissolution of Borrower or any of
its Subsidiaries.

( )            Any final judgment for the payment of money in excess of
$500,000.00 (other than a judgment covered by insurance where coverage has been
acknowledged by the insurer) is entered against Borrower or any Subsidiary and
such judgment is not satisfied or discharged with thirty (30) days after the
entry thereof.

( )            The existence or the filing of any Lien, other than Permitted
Liens, in excess of $500,000.00 against any property or assets of Borrower or
any Subsidiary that is not removed, released, bonded or stayed to the
satisfaction of Lender within thirty (30) days after its creation.

( )            Any levy or execution upon, or judicial seizure of, any property
of Borrower or any Subsidiary that has a fair market value in excess of
$250,000.00.

( )            The entry of any judgment, order or decree, or any other type of
adverse ruling, against Borrower or any Subsidiary that could have a Material
Adverse Effect.

( )            The abandonment by Borrower or any Subsidiary of all or any
material part of its property or assets.

( )            The loss, theft or destruction of, or any substantial damage to,
any material part of the property of Borrower or any Subsidiary that is not
adequately covered by insurance.

( )            The occurrence of any event or condition, that with the giving of
notice or passage of time, or both, could result in a material default by
Borrower under any other contract, loan, obligation or agreement of any kind to
which Borrower is a party that results in a Material Adverse Effect.

( )            The issuance of any order or decree enjoining or prohibiting
Lender or Borrower from performing under this Agreement or any of the other Loan
Documents, which order or decree is not vacated within fifteen (15) days after
the granting thereof.

( )            The occurrence of any default under any of the other Loan
Documents that is not cured within any period for cure set forth therein.

(c)           Any failure or neglect to satisfy any of the financial covenants
set forth in Paragraph 12.0 hereof which failure or neglect is not fully
remedied and cured by the end of the next calendar month.

14


--------------------------------------------------------------------------------


( )            The occurrence of any event or condition that Lender, in its
reasonably judgment, believes results in a Material Adverse Effect.

1.3           Remedies.  Upon the occurrence of any Event of Default, and at any
time thereafter while such Event of Default is continuing, Lender may do one or
more of the following [except that in the case of an Event of Default described
in subparagraphs 4.0( ) through 7.0( ) above relating to Borrower, acceleration
shall be automatic]:

( )            Declare the entire Loan and the rest of the Indebtedness
immediately due and payable, without notice or demand.

( )            Proceed to protect and enforce its rights under this Agreement,
the Note and all other Loan Documents.

( )            Avail itself of any other relief to which Lender may be legally
or equitably entitled.

3.0           Payment of Costs.  Borrower shall pay all costs and expenses
including, without limitation, court costs and reasonable attorneys’ fees
incurred in enforcing payment of the Indebtedness and performance of the
Obligation or in exercising the rights and remedies of Lender hereunder.  In the
event of any court proceedings, court costs and reasonable attorneys’ fees shall
be set by the court and not by jury and shall be included in any judgment
obtained by Lender.

4.0           Right to Pay and Perform.  If Borrower shall fail to pay any
amount as required herein or in any of the other Loan Documents, to satisfy any
requirement hereof or of any of the other Loan Documents, or to perform
otherwise as required herein or in any of the other Loan Documents, Lender may
advance the moneys necessary to pay the same, to satisfy such requirements or to
so perform.

5.0           No Prejudice to Lender.  No failure on the part of Lender to
exercise any of its rights hereunder arising upon any Event of Default shall be
construed to prejudice its rights upon the occurrence of any other or subsequent
Event of Default.  No delay on the part of Lender in exercising any such rights
shall be construed to preclude it from the exercise thereof at any time during
the continuance of that Event of Default.  Lender may enforce any one or more
remedies or rights hereunder successively or concurrently.  By accepting payment
of any of the Indebtedness or performance of any of the Obligation after its due
date, Lender shall not thereby waive the agreement contained herein that time is
of the essence, nor shall Lender waive either its right to require prompt
payment when due of the remainder of the Indebtedness or performance when due of
the remainder of the Obligation or its right to consider the failure to so pay
or perform an Event of Default.

SECTION 12.       ACTION UPON AGREEMENT

1.0           No Third Party Beneficiaries.  This Agreement is made for the sole
protection and benefit of the parties hereto and no other person or organization
shall have any right of action hereon or be a third party beneficiary hereof.

2.0           Entire Agreement.  This Agreement, together with the documents and
instruments referred to herein, embodies the entire Agreement of the parties
with regard to the

15


--------------------------------------------------------------------------------


subject matter hereof.  There are no representations, promises, warranties,
understandings or agreements expressed or implied, oral or otherwise, in
relation thereto, except those expressly referred to or set forth herein. 
Borrower acknowledges that the execution and delivery of this Agreement is its
free and voluntary act and deed, and that said execution and delivery have not
been induced by, nor done in reliance upon, any representations, promises,
warranties, understandings or agreements made by Lender, its agents, officers,
employees or representatives, other than as set forth herein.

3.0           Changes in Writing.  No promise, representation, warranty or
agreement made subsequent to the execution and delivery of this Agreement by
either party hereto, and no revocation, partial or otherwise, or change,
amendment or addition to, or alteration or modification of, this Agreement shall
be valid unless the same shall be in writing signed by all parties hereto.

4.0           Separate Entities.  Lender and Borrower have separate and
independent rights and obligations under this Agreement.  Nothing contained
herein shall be construed as creating, forming or constituting any partnership,
joint venture, merger or consolidation of Lender and Borrower for any purpose or
in any respect.

SECTION 13.       GENERAL

1.0           Agreement to Continue.  This Agreement, and the representations,
warranties, and covenants contained herein shall survive the making of the Loan
and shall remain in full force and effect until the Indebtedness as been fully
paid and all of the Obligations have been fully performed.

2.0           Lender’s Investigations.  Borrower shall be solely responsible for
all aspects of Borrower’s business and activities.  Any investigation or review
by Lender or its counsel shall be solely for Lender’s benefit, including to
determine whether Borrower is properly discharging its obligations to Lender,
and may not be relied upon by Borrower or any third party.  Neither Lender, nor
Lender’s counsel, owes any duty of care to Borrower or to any third party to
protect against, or to inform Borrower or any third party of, any matters
disclosed by any investigation or review by Lender or its counsel.

3.0           Rights to Protect Lender.  All rights, powers and remedies granted
Lender herein, or otherwise available to Lender, are for the sole benefit and
protection of Lender, and Lender may exercise any such right, power or remedy at
its option and in its sole and absolute discretion without any obligation to do
so.  In addition, if, under the terms hereof, Lender is given two or more
alternative courses of action, Lender may elect any alternative or combination
of alternatives, at its option and in its sole and absolute discretion.  All
monies advanced by Lender under the terms hereof and all amounts paid, suffered
or incurred by Lender in exercising any authority granted herein, including
reasonable attorneys’ fees, shall bear interest at the highest rate payable on
any of the Indebtedness until paid, and shall be due and payable by Borrower to
Lender immediately without demand.

4.0           Indemnity.  Borrower shall indemnify and hold Lender harmless from
and against all claims, costs, expenses, actions, suits, proceedings, losses,
damages and liabilities of any kind whatsoever, including but not limited to
reasonable attorneys’ fees and expenses, arising out of any matter relating,
directly or indirectly, to the Loan, whether resulting from internal disputes of
the Borrower or whether involving other third persons or entities, or out of any
other

16


--------------------------------------------------------------------------------


matter whatsoever related to this Agreement, the other Loan Documents, or any
Facility, including but not limited to (i) any use, generation, manufacture,
production, storage, Release, threatened Release, or presence of a Hazardous
Substance; (ii) any violation or claim of violation of any Environmental Law; or
(iii) any breach of any of the warranties, representations and covenants
contained herein, but excluding any claim or liability which arises as the
direct result of the gross negligence or willful misconduct of Lender.  This
indemnity provision shall continue in full force and effect and shall survive
not only the making of the Loan but shall also survive the payment of the
Indebtedness and the performance of the Obligations.

5.0           Joint and Several; Context.  If Borrower consists of more than one
person or entity their liability shall be joint and several.  The provisions
hereof shall apply to the parties according to the context thereof and without
regard to the number or gender of words or expressions used.

6.0           Time of the Essence.  Time is expressly made of the essence of
this Agreement.

7.0           Notices.  All notices required or permitted to be given hereunder
shall be in writing and may be given in person or by United States mail, by
commercial delivery service or by electronic transmission with verified
receipt.  Any notice directed to a party to this Agreement shall become
effective upon the earliest of the following:  (i) actual receipt by that party;
(ii) delivery to the designated address of that party, addressed to that party;
or (iii) if given by certified or registered United States mail, the earlier of
the date of delivery shown on the return receipt or twenty-four (24) hours after
deposit with the United States Postal Service, postage prepaid, addressed to
that party at its designated address.  The designated address of a party shall
be the address of the party shown below or such other address within the
continental United States as that party, from time to time, may specify by
notice to the other parties:

Borrower:                                                                                                                                                                                           
Star Buffet, Inc.
1312 N. Scottsdale Road
Scottsdale, AZ  85257

Lender:                                                                                                                                                                                                       
Robert E. Wheaton and
Suzanne H. Wheaton
4716 E. Valley Vista Lane
Paradise Valley, AZ  85253



8.0           Costs and Expenses.  Borrower shall pay all costs and expenses
arising from the preparation of this Agreement, the closing of the Loan and the
making of the Advance, including but not limited to, Lender’s attorneys’ fees,
any other charges that may be imposed on Lender as a result of this transaction.

9.0           Choice of Law.  This Agreement shall be governed by and construed
according to the laws of the State of Arizona.

10.0         Venue.  Lender may bring any action or proceeding to enforce or
arising out of this Agreement in any court of competent jurisdiction.  If Lender
commences such an action in a court located in the County of Maricopa, State of
Arizona, or the United States District Court for the District of Arizona,
Borrower hereby agrees that it will submit and does hereby irrevocably submit to
the personal jurisdiction of such courts and will not attempt to have such
action dismissed, abated, or transferred on the ground of forum non convenience
or similar grounds; provided, however, that nothing contained herein shall
prohibit Borrower from seeking, by

17


--------------------------------------------------------------------------------


appropriate motion, to remove any action brought in a Arizona state court to the
United States District Court for the District of Arizona.  If such action is so
removed, however, Borrower shall not seek to transfer such action to any other
district, nor shall Borrower seek to transfer to any other district any action
which Lender originally commences in such federal court.  Any action or
proceeding brought by Borrower arising out of this Agreement or any of the other
Loan Documents shall be brought solely in a court of competent jurisdiction
located in the County of Maricopa, State of Arizona, or in the United States
District Court for the District of Arizona.  Borrower waives any objection which
it may now or hereafter have to venue of any such action or proceeding and
waives any right to seek removal of any action or proceeding commenced in
accordance herewith.

11.0         WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT IT MAY HAVE TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT
THE TRANSACTION THAT IS THE SUBJECT OF THIS AGREEMENT WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.  THIS
WAIVER HAS BEEN NEGOTIATED BY THE PARTIES AND IS AN ESSENTIAL PART OF THEIR
BARGAIN.  EITHER PARTY MAY FILE A COPY OF THIS PROVISION WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF ANY RIGHT THEY
MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

12.0         Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall be binding upon, and shall inure to the benefit of, the parties
hereto and their successors and assigns.

13.0         Headings.  The headings or captions of sections and paragraphs in
this Agreement are for convenience and reference only, do not define, control or
limit the provisions of such sections or paragraphs, and shall not affect the
interpretation of this Agreement.

14.0         Participations.  Lender, at any time, shall have the right to sell,
assign, or grant participations in all or any portion of the Loan and in any of
the Loan Documents.  Lender is authorized to furnish any purchaser or
participant, or prospective purchaser or participant, any documents or
information provided to Lender or that Lender may have obtained relating to
Borrower or relating to the Loan.

15.0         Loan Agreement to Prevail.  In the event of any direct conflict
between the provisions of this Agreement and those of the Note or any other Loan
Document, the provisions of this Agreement shall prevail.

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, these presents are executed as of the date indicated above.

BORROWER:

 

 

 

 

STAR BUFFET, INC., a Delaware corporation

 

 

 

 

By:

/s/ Ron Dowdy

 

Name:

Ron Dowdy

 

Title:

Secretary

 

 

 

 

 

 

 

LENDER:

 

 

 

 

Robert E. Wheaton and Suzanne H. Wheaton

 

 

 

 

By:

/s/ Robert E. Wheaton

 

Name:

Robert E. Wheaton

 

 

 

 

By:

/s/ Suzanne H. Wheaton

 

Name:

Suzanne H. Wheaton

 

19


--------------------------------------------------------------------------------